 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDWatson Bros.Transportation Company, Inc.andLocal 12, OfficeEmployees International Union,AFL-CIO.Case No. 18-CA-808.March 18, 1958DECISION AND ORDEROn September 3, 1957, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in unfair laborpractice within the meaning of Section 8 (a) (1) of the Act, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-member panel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing,' and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthiscase,and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Watson Bros. Transporta-tion Company, Inc. and its officers, agents, successors, and assigns :1.Cease and desist from :(a)Threatening employees with economic reprisals to discouragetheir affiliation with or support of Local 12, Office Employees Inter-national Union, AFL-CIO, or any other labor organization.(b) Inducing or assisting employees to revoke union authorizationsor memberships or to forego their freedom of choice of bargainingrepresentative.(c) In any like or related manner interfering with, restraining,or coercing employees in the exercise of their right to engage in orto refrain from engaging in any or all of the activities specified inSection 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a labororganiza-i One of the rulings challenged by the Respondent is the denial of its motions to compelthe General Counsel to produce the prehearing affidavit of one of his principal witnesses,Ray SeeThe Great Atlantic and Pacific Tea Company,118 NLRB 1280.120 NLRB No. 18. WATSON BROS. TRANSPORTATION COMPANY, INC. -147tion as a condition of employment, as authorized in Section 8 (a) (3)of the Act.(2)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post at its place of business in St. Paul, Minnesota, copies ofthe notice attached to the Intermediate Report marked "AppendixA." 3Copies of said notice, to be furnished by the Regional Directorfor the Eighteenth Region, shall, after being duly signed by theRespondent's authorized representative, be posted immediately uponreceipt thereof and maintained for sixty (60) consecutive days there-after in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for the Eighteenth Region inwriting, within ten (10) days of the date of this Order, what stepshave been taken to comply herewith.2 This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner" the words "A Decision and Order " In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of aUnited States Couit of Appeals, Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDATIONSISSUEThe issue herein is whether Watson Bros. Transportation Company,Inc., hereincalled Respondent,through its Executive Vice President William M.Wolfe, interferedwith,restrained,or coerced its employees in their free choice of a bargainingrepresentative and thereby violated Section 8 (a) (1) of the National LaborRelations Act, herein called the Act.THE FACTSRespondent is a common carrier engaged in the transportation of goods, products,and merchandise via truck through 11 States of the United States.It has 67 terminalslocated at various places between Chicago,Illinois,and the Pacific Coast.Theterminal involved herein is located in St. Paul,Minnesota,and is one of Respondent'smajor terminals.On January 21, 1957, Roy Farah became terminal manager at St. Paul.Normally Respondent's executive vice president,William M.Wolfe, installs newterminalmanagers and at the same time conducts separate interviews with theemployees concerned with a view toward eliminating sources of difficulties andencouraging harmony within the organization and cooperation with the new terminalmanager.Also, tocompensate for the uncertainty and extra duties caused by achange of terminal managers,Wolfe frequently grants wage increases-in thelanguage of Wolfe-he "sugar-coats the pill."However,at the time that Farahbecame terminal manager(on January 21, 1957),and for several days prior andsubsequent thereto(until about January 25, 1957),Wolfe's presence was requiredelsewhere and Farah was installed by Respondent'svice president and director ofsales,Roy Kershbergen,who did not put any wage increases into effect.Wolfe isresponsible for,inter alia,terminal supervision and "the administrative end or theoffice end"of Respondent's business and made a mental note to visit the St. Paulterminal"as soon as the opportunity presented itself."Acting on telephone calls received in Omaha, Nebraska,during the week endingFebruary 2, 1957,indicating that all was not going well at the St. Paul terminal,that discord rather than harmony prevailed and that the employees werejoiningLocal 12, Office Employees International Union, AFL-CIO, herein called the 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion,'Wolfe and Merle Reeves, the terminal manager in Omaha, Nebraska, andthe terminal manager in St. Paul prior to Farah, visited the St. Paul terminal onFebruary 1, 1957.Wolfe and Reeves came to St. Paul from Respondent's generaloffice in Omaha, Nebraska, via airplane.En route they decided that one of theways to meet the problems confronting them was to grant wage increases and theytentatively established the amounts of such increases.In separately held interviews, on February 1, 1957, Wolfe interrogated the full-timeemployees as to whether they had any problems, endeavored to adjust grievancesand announced wage increases (varying in amounts from 10 to 25 cents per hour).Wolfe also polled the employees as to whether they had signed a union card.Atthe conclusion of these interviews Wolfe told the employees in substance and effectthat now that their problems had been worked out there was no longer any needfor labor union representation, and that it was his (Wolfe's) "preference that we nothave a union" and solicited signatures to a document, which Respondent prepared,renouncing the Union. Some employees signed the statement and some declined-until they could determine what action, if any, other employees were going to takewith respect to this matter.After the regular working hours that day (February 1, 1957), and after eachfull-time employee had been interviewed separately, Wolfe assembled all the full-timeemployees and again solicited their withdrawal from the Union.On this occasionhe dictated and had typed a statement reading as follows:F11957EBRUARY,.OFFICE EMPLOYESINT'L.UNION LOCAL12,Labor Temple,117 Fourth Street, S. E.,Minneapolis,Minnesota.GENTLEMEN:We the undersigned employes of Watson Bros. TransportationCo., do not desire representation by a labor union.If we have signed a card,this letter is to rescind that card.After reading the above-quoted letter to the employees,Wolfe circulated it amongthe employees and requested that they sign it which they did.Following the general meeting with full-time employees, Wolfe interviewed thepart-time employees telling them, in separate interviews,thatRespondent wasgoing to do for them what"we had done for others"and announcing wage increasesin varying amounts.Wolfe concluded these interviews by asking these employeesto sign the letter quoted,above,which they did.In addition to the foregoing,which is not disputed,the record contains evidence,which is disputed,to the effect that during the individual interviewsWolfetried topersuade Rita Ray that the Union was not "a good thing"and told her she wouldlose privileges and overtime if the Union got in and to the effect that Wolfe toldRobert Frenning that union membership would have an adverse affect whenemployees were being considered for promotion. In the light of the entire recordherein it appears probable that Wolfe did make the statements attributed to him byRay and Frenning and, on the bases of observations of witnesses and analysis ofthe record herein,the Trial Examiner so finds.ConclusionsUnder the Act, employees are guaranteed the right "to form, join, or assist labororganizations" of "their own choosing" and employers are prohibited from interferingwith, restraining, or coercing employees in the exercise of this right.Here,Respondent took it upon itself to induce and aid employees to revoke authorizationspreviously given to the Union and to induce and help employees to abandon thelabor organization of "their own choosing."However, Respondent argues that therewas an absence of threats of reprisals or promises of benefits and that, therefore, itsconduct was not interference, restraint, or coercion within the meaning of the Act.As noted above, the Trial Examiner does not agree that threats of reprisals or promisesof benefits were absent.Furthermore, in the opinion of the Trial Examiner theabsence of express threats of reprisals or promises of benefit would not justifyRespondent's conduct.Wolfe's solicitation of employees to affix their signaturesto a document proclaiming antiunion sentiments was considerably more thanexpressions of "views, argument, or opinion." It was inducement and assistanceand it was conducted in such a fashion as to require employees to signify to RespondentI In the middle of January 1957 the Union renewed its efforts to organize Respondent'soffice and clerical employees and on January 30, requested recognition as the collective-bargaining agent. WATSON BROS. TRANSPORTATIONCOMPANY,INC._-149their continued adherence to, or forfeiture of interest in, the Union-a matter aboutwhich Respondent is not entitled to inquire?It appears, and the Trial Examiner finds and concludes, that one of the motivationsfor the wage increases was the then current union activities.However, assumingthat the wage increases were not motivated by union activities, it, nevertheless,appears, and the Trial Examiner finds and concludes, that employees were led tobelieve that such was the situation and that the wage increases were used as a meansof combating union activities.ULTIMATEFINDINGS AND CONCLUSIONSIn summary,the Trial Examiner finds and concludes:(1) Theevidence adduced in this proceeding satisfies the Board's requirementsfor the assertion of jurisdiction herein.3(2) Local 12,Office Employees International Union,AFL-CIO,isa labororganization within the meaningof the Act.(3)Respondent,by inducing and assisting employees to revoke authorizationspreviously given to the Union,and to abandon the Union and forego their freedomof choice of bargaining representative,interferedwith,restrained,or coerced itsemployees in the exercise of their rights guaranteed in Section7 of the Act,therebyengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.(4) Respondent,by threatening employees with economic reprisals to discouragetheir affiliation with or support Local12,OfficeEmployees International Union,AFL-CIO,engaged in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.(5) Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2 (6) of the Act.[Recommendations omitted from publication.]9While an employer's attempts to determine the validity of 'a union's representationclaimsmay not be unlawful, no such issue is involved herein. SeeJoslin Dry GoodsCompany,118 NLRB 555 andHoward-Cooper Corporation,117 NLRB 287 andAmericanFurniture Company, Inc,118 NLRB 11398 Respondent is an interstate carrier of freight via truck and its gross operating revenuederived from the performance of transportation services exceeds $28,000,000.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILLNOT induce and assist employees to revoke authorizations previouslygiven to Local 12, Office Employees InternationalUnion, AFL-CIO, or torelinquishmembership in said labor organization.WE WILL NOTthreaten employees with economic reprisals because of theiraffiliation with or supportof Local 12, OfficeEmployees International Union,AFL-CIO,or any other labor organization.WE WILL NOTin any like or related manner interfere with,restrain,or coerceemployees in the exercise of their rights to engage in, or refrain from engagingin, union or concerted activities for the purpose of collective bargaining or othermutual aid or protection.All employees are free to become, remain, or to refrain from becoming orremaining members of Local 12,Office Employees International Union,AFL-CIO,or any other labor organization.WATSON BROS.TRANSPORTATION COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)'(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.